United States Court of Appeals
                      For the First Circuit

No. 13-1765

                        IN RE DAVID EFRON,

                        Movant, Appellant.
                       ___________________

                 MADELEINE CANDELARIO-DEL-MORAL,

                       Plaintiff, Appellee,

                                v.

               UBS FINANCIAL SERVICES INCORPORATED
                         OF PUERTO RICO,

                       Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Salvador E. Casellas, U.S. District Judge]


                              Before

                     Howard, Selya and Lipez,
                          Circuit Judges.


     David Efron pro se.
     Judith Berkan, with whom Mary Jo Méndez and Berkan/Méndez were
on brief, for plaintiff-appellee.
     Enrique G. Figueroa-Llinás, with whom Christopher N. Manning,
Ashley W. Hardin, and Williams and Connolly LLP were on brief, for
defendant-appellee.


                          March 21, 2014
           SELYA, Circuit Judge.        For over four centuries, persons

learned in the law have known that, when litigation is in prospect,

vigilance is good and somnolence is bad.        Commentators and courts

have phrased this sentiment in different ways.             See, e.g., In re

Wood, [1883] 23 Ch.D. 644 at 653 (Eng.) ("It is a reasonable

presumption that a man who sleeps upon his rights has not got much

right."); Edmund Wingate, Maxims of Reason (1658) ("Laws come to

the assistance of the vigilant, not of the sleepy.").             The lesson

to be derived is that "[t]he law ministers to the vigilant not to

those who sleep upon perceptible rights." Puleio v. Vose, 830 F.2d
1197, 1203 (1st Cir. 1987).     This appeal illustrates the wisdom of

that statement.

I.   BACKGROUND

           This appeal has its genesis in the district court's

denial of a motion to intervene.         We touch upon the rudiments of

the underlying dispute only so far as necessary to put the appeal

into a workable perspective. Where, as here, a putative intervenor

neglects   to   submit   a   proposed    pleading   with    his   motion   to

intervene, see Fed. R. Civ. P. 24(c), we rely on facts made

manifest in the record as a whole, see B. Fernández & Hnos., Inc.

v. Kellogg USA, Inc., 440 F.3d 541, 543 (1st Cir. 2006).                   The

reader who thirsts for more exegetic detail may consult the litany

of prior opinions in this case. See, e.g., Candelario-Del-Moral v.

UBS Fin. Servs. Inc. (Candelario II), 699 F.3d 93, 95-99 (1st Cir.


                                   -2-
2012); Candelario-Del-Moral v. UBS Fin. Servs. Inc. (Candelario

III), 290 F.R.D. 336, 338-39 (D.P.R. 2013); Candelario-Del-Moral v.

UBS Fin. Servs. Inc. (Candelario I), 691 F. Supp. 2d 291, 294-300

(D.P.R. 2010).

           The putative intervenor, David Efron, and his former

wife,    Madeleine    Candelario-Del-Moral,   have   been   engaged   in

acrimonious and long-running litigation related to their high-

stakes divorce.      At one time, Efron had more than $11,000,000 in

accounts at UBS Financial Services Inc. (UBS). In October of 2006,

a Puerto Rico court in which the divorce proceedings were pending

issued an order effectively attaching the funds held in Efron's UBS

accounts. Soon thereafter, the court made a ruling that may or may

not have sufficed to vacate the attachment. See Candelario II, 699
F.3d at 101-04 (describing reasons for uncertainty about the effect

of the ruling).      UBS, at Efron's urging, treated the attachment as

void and dispersed the bulk of the funds.      By the time the matter

was clarified, there were insufficient funds remaining to satisfy

Candelario's demands.

           Candelario took umbrage.      She repaired to the federal

district court, invoked diversity jurisdiction, see 28 U.S.C.

§ 1332(a), and sued UBS for negligently releasing the attached

funds.   After considerable skirmishing, the district court, ruling

on cross-motions for summary judgment, awarded Candelario nearly

$4,000,000.   Candelario I, 691 F. Supp. 2d at 304.         Both parties


                                   -3-
appealed. We held that summary judgment was premature and remanded

the case for further proceedings.         Candelario II, 699 F.3d at 105-

06, 107.

            We digress for a moment.      The suit brought by Candelario

against UBS was only one of several cases touching upon the

couple's tangled affairs.       Pertinently, Efron filed for bankruptcy

protection in March of 2011. The bankruptcy proceeding is relevant

here because, on July 28, 2011, UBS filed a contingent proof of

claim seeking indemnification for any sums paid to Candelario by

way of judgment or settlement in her tort case against UBS.              This

right of indemnification, UBS asserted, flowed from the provisions

of its account agreement with Efron (an agreement that dated back

to 2002).

            We return now to the tort case.            Following our remand,

Candelario and UBS, at the district court's suggestion, opted to

undertake   mediation.     On    March    4,   2013,    UBS   sent   Efron   an

electronic letter informing him that it had scheduled the first

mediation session for the next day and reiterating that it would

seek indemnification if a settlement was achieved. One week later,

Efron — a veteran trial lawyer, proceeding pro se — moved to

intervene as of right in the Candelario-UBS litigation. Candelario

opposed Efron's motion.1


     1
       In the court below, UBS professed neutrality as to Efron's
motion.   In its appellate brief, however, UBS argued that the
district court did not abuse its discretion in denying the motion.

                                    -4-
             The district court noted that Efron's motion to intervene

failed to comply with mandatory procedural requirements in that it

was not accompanied by a proposed pleading.               See Candelario III,
290 F.R.D. at 340 n.3 (citing Fed. R. Civ. P. 24(c)).              Although the

court acknowledged that it could deny the motion on this procedural

ground alone, it nonetheless elected to go further, see id.; see

also Pub. Citizen v. Liggett Grp., Inc., 858 F.2d 775, 783-84 (1st

Cir. 1988) (noting that a district court may elect to entertain a

procedurally deficient motion to intervene), and denied the motion

on the merits, see Candelario III, 290 F.R.D. at 340 n.3.                  Efron

appeals.

II.   ANALYSIS

             This   appeal    raises   three   issues,     which   the   parties

present in a series of back-and-forth volleys.              First, Candelario

claims that we lack appellate jurisdiction to review the denial of

intervention here and now.        Second, Efron claims that the district

court   improvidently        denied   the   motion   to   intervene.      Third,

Candelario    claims    that    Efron's     prosecution    of   the   appeal   is

sanctionable.       We examine these issues one by one.

                        A.    Appellate Jurisdiction.

             We start with the jurisdictional question.            For the most

part, interlocutory rulings are not immediately appealable but must



But at oral argument, UBS's counsel seemed to revert to its
original position.

                                       -5-
be held in abeyance until the entry of final judgment.              See Torres

v. Puerto Rico, 485 F.3d 5, 8 (1st Cir. 2007); see also 28 U.S.C.

§ 1291.   But this general rule, like virtually every general rule,

admits of exceptions.       One such exception, established beyond hope

of   contradiction,       holds   that   the    courts     of   appeals    have

jurisdiction, on an interlocutory basis, to review the denial of

motions to intervene as of right.            See, e.g., Pub. Serv. Co. of

N.H. v. Patch, 136 F.3d 197, 204 (1st Cir. 1998).

            In federal civil cases, intervention as of right is

governed by the provisions of Federal Rule of Civil Procedure

24(a).      That   rule    authorizes    the    district    court   to    allow

intervention by any person or entity who, by a timely motion,

"claims an interest relating to the property or transaction that is

the subject of the action, and is so situated that disposing of the

action may as a practical matter impair or impede the movant's

ability to protect its interest, unless existing parties adequately

represent that interest."         Fed. R. Civ. P. 24(a)(2).           Efron's

motion was styled as a motion to intervene as of right and appears

to make a colorable showing of the elements prescribed by Rule

24(a)(2).

            Candelario      counters     that   Efron      never    adequately

identified how his interest in this case would be impaired by his

exclusion from it.        The central premise of her argument is that

this shortcoming, compounded by Efron's failure to annex a proposed


                                       -6-
pleading to his motion, somehow converted his motion to intervene

into an attempt to gain permissive intervention.             Building on this

premise,   she    argues    that    we     lack   jurisdiction      to    review

interlocutory orders denying permissive intervention.

           This argument is bootless.         Even though the scope of our

jurisdiction to hear interlocutory appeals from the denial of

motions    seeking   permissive     intervention       is     freighted     with

uncertainty, see generally 7C Charles A. Wright and Arthur R.

Miller et al., Federal Practice and Procedure § 1923 (3d ed. 2013),

that uncertainty is immaterial here because the premise on which

Candelario's     argument   rests    is     faulty.         Efron   moved    for

intervention as of right; the district court considered his motion

under Rule 24(a)(2); and — timeliness aside — Efron has a colorable

claim to such intervention.         The fact that Efron neglected to

conform to some of the procedural requirements for as-of-right

intervention is regrettable, as is his failure to develop his

arguments about his interests in the case.            But those failures do

not by some mysterious alchemy transmogrify his motion into one for

permissive intervention.

           To sum up, Efron is appealing from the denial of a motion

to intervene as of right.     It follows that we have jurisdiction to

hear and determine his interlocutory appeal.




                                     -7-
                           B.   The Merits.

            We turn next to Efron's challenge to the district court's

denial of his motion.    To succeed on a motion to intervene as of

right, a putative intervenor must demonstrate:

            (i) the timeliness of [his] motion to
            intervene; (ii) the existence of an interest
            relating to the property or transaction that
            forms the basis of the pending action; (iii) a
            realistic threat that the disposition of the
            action will impede [his] ability to protect
            that interest; and (iv) the lack of adequate
            representation of [his] position by any
            existing party.

R & G Mortg. Corp. v. Fed. Home Loan Mortg. Corp., 584 F.3d 1, 7

(1st Cir. 2009).    The putative intervenor "must run the table and

fulfill all four of these preconditions."      Patch, 136 F.3d at 204.

            The first of these elements — timeliness — is the

sentinel that guards the gateway to intervention.      The court below

focused the lens of its inquiry on the question of timeliness. See

Candelario III, 290 F.R.D. at 340-42.         We emulate that sensible

approach.

            In this context, timeliness involves more than merely

checking off the pages of a calendar.         But even though multiple

factors may influence the timeliness inquiry, see Banco Popular de

P.R. v. Greenblatt, 964 F.2d 1227, 1231 (1st Cir. 1992); Culbreath

v. Dukakis, 630 F.2d 15, 20-24 (1st Cir. 1980), the most important

factor is the length of time that the putative intervenor knew or

reasonably should have known that his interest was imperilled


                                  -8-
before he deigned to seek intervention.             For this purpose, "[t]he

passage of time is measured in relative, not absolute, terms."                    R

& G Mortg., 584 F.3d at 8.               "As a case progresses toward its

ultimate   conclusion,        the    scrutiny   attached    to   a   request     for

intervention necessarily intensifies."               Id. at 7.       In the end,

"[t]imeliness is to be gauged from all the circumstances, including

the   stage     to    which   the     proceedings    have     progressed   before

intervention is sought."             Chase Manhattan Bank v. Corporacion

Hotelera de P.R., 516 F.2d 1047, 1049 (1st Cir. 1975) (per curiam).

              We review the denial of a motion to intervene as of right

for abuse of discretion.            See Negrón-Almeda v. Santiago, 528 F.3d
15, 21 (1st Cir. 2008); Int'l Paper Co. v. Inhabs. of Jay, Me., 887
F.2d 338, 344 (1st Cir. 1989). Within this rubric, we evaluate the

district court's legal rulings de novo and its factual findings for

clear error.         See R & G Mortg., 584 F.3d at 7-8.              Withal, the

district court's assessment of timeliness vel non "is case-specific

and   is   entitled     to    substantial       deference."      Cadle     Co.    v.

Schlictmann, Conway, Crowley & Hugo, 338 F.3d 19, 21 (1st Cir.

2003); accord NAACP v. New York, 413 U.S. 345, 366 (1973).

              In the case at hand, the district court "appl[ied] the

general standard provided by . . . Rule 24(a)(2)."                   Int'l Paper,
887 F.2d at 344.          The question for us, then, is whether the

district court's decision "so fails to comport with that standard




                                         -9-
as to indicate an abuse of discretion."      Id.   We answer that

question in the negative.

          Efron does not deny that he knew about Candelario's suit

against UBS virtually from its inception.   He likewise knew that

the Candelario-UBS litigation had been pending for years and was

well-developed by the time that he moved to intervene.    And even

before Candelario's suit began, Efron signed an account agreement

that contained an indemnification clause.

          Giving Efron the benefit of the doubt, the district court

found that the very latest that he should have known that his

rights were in jeopardy was July 28, 2011, when UBS filed a

bankruptcy proof of claim for indemnification with respect to,

inter alia, any settlement that it might make with Candelario. See

Candelario III, 290 F.R.D. at 341.    This was more than nineteen

months before Efron sought to intervene.

          Efron labors to discredit this finding. He tells us that

he thought that Candelario's suit was worthless and would surely

fail at trial.   He suggests that, due to this mindset, he did not

realize that his rights were in jeopardy until March 4, 2013 (when

UBS notified him that it might settle).

          This suggestion is disingenuous. A party cannot wilfully

blind himself to facts that are perfectly apparent and then claim

that he lacked knowledge of what those facts plainly portended.




                               -10-
                  We have seen this movie before: the district court's

unwillingness to accept Efron's excuse for not asserting his rights

at a much earlier date is entirely consistent with our decision in

Narragansett Indian Tribe v. Ribo, Inc., 868 F.2d 5 (1st Cir.

1989).        There, the putative intervenors insisted that they had

waited more than thirteen months after they became aware of a

lawsuit "because they believed that the lawsuit was frivolous; in

their       estimation,      it   would   never   go    to   trial,   but      would   be

dismissed."          Id. at 7.     We concluded that such a flimsy "excuse

simply will not wash."            Id.     That reasoning is equally applicable

here.

                  We have said before, and today reaffirm, that "[p]arties

having knowledge of the pendency of litigation which may affect

their interests sit idle at their peril."                    Id.     Settlements are

commonplace in civil cases; and Efron, an experienced litigator,

knew (or, at least, should have known) from the time that he

learned of Candelario's suit that settlement was a possibility.2

He also knew (or, at least, should have known) that in the event it

made        any   payment    to   Candelario,     UBS   would      look   to   him     for

indemnification.            Nevertheless, he chose to sit on his hands for

many months without seeking to join the fray.                       When he finally


        2
       Indeed, in our earlier opinion, we specifically admonished
"that this [was] a case best resolved by settlement." Candelario
II, 699 F.3d at 107 (internal quotation mark omitted).       That
opinion was published more than four months before Efron moved to
intervene.

                                           -11-
decided to act, the time for action had passed. The district court

found this lengthy delay inexcusable, and so do we.

             Of course, the district court also weighed other factors

that might potentially bear on the timeliness inquiry.                     For

example, the court considered the harm that might result to Efron

from a denial of his motion to intervene.          It concluded that Efron

would   suffer    no   significant     prejudice    from    the   denial    of

intervention because any settlement or judgment in the Candelario-

UBS litigation would not preclude him either from challenging

Candelario's claims to the marital estate or from raising defenses

against UBS's claims of indemnification.           See Candelario III, 290
F.R.D. at 342.

             Although the court was correct when it said that a denial

of intervention would not be a bar to Efron's subsequent raising of

defenses, we are skeptical about its conclusion.             Efron obviously

would   be    better   off   if   he   could   defend      directly   against

Candelario's claims in the pending litigation.             But any such harm

is largely attributable to Efron's lollygagging and, thus, Efron is

in a peculiarly poor position to grouse about it.                 See R & G

Mortg., 584 F.3d at 9 ("For obvious reasons, a preventable hardship

weighs less heavily in the balance of harms.").            In all events, we

agree with the district court that any prejudice to Efron from the

denial of intervention is outweighed by the prejudice that would




                                     -12-
inure to Candelario if intervention were granted at this late date.

See Candelario III, 290 F.R.D. at 342.

            In performing its analysis, the district court also found

that there were no special circumstances that militated in favor of

allowing intervention.    See id.     Efron makes a feeble attempt to

impugn this finding, arguing that UBS's March 4 letter "is a

special circumstance of actual notice which operates to excuse any

dilatory conduct."     Appellant's Br. at 12.          But this riposte

amounts to nothing more than smoke and mirrors; it conveniently

overlooks the district court's supportable determination that Efron

was on notice at least nineteen months prior to his receipt of the

March 4 letter that UBS might settle with Candelario.              Thus, the

letter   cannot   plausibly   be    said   to     constitute   a     special

circumstance supporting intervention.

            To say more on this issue would be pointless. Efron knew

(or, at least, should have known) that Candelario's suit against

UBS threatened his financial interests.         That knowledge called for

vigilance on his part, but instead of exercising vigilance, Efron

chose to sleep upon his rights.       Under these circumstances, the

district court acted well within the ambit of its discretion both

in deeming Efron's motion to intervene untimely and in refusing to

grant it.   Cf. United States v. Metro. Dist. Comm'n, 865 F.2d 2, 5

(1st Cir. 1989) (explaining that "[t]he district court is in the

best position to judge the impact of intervention at this time in


                                   -13-
this complex ongoing litigation that has already consumed years of

[its] attention").

                              C.   Sanctions.

           After Efron appealed, Candelario moved for sanctions on

the ground that the appeal was frivolous.                  A duty panel of this

court referred the motion to this merits panel for disposition. We

now address that motion.

           Candelario's motion for sanctions invokes Federal Rule of

Appellate Procedure 38 and its counterpart, 1st Cir. R. 38.0. Rule

38 affords the court of appeals discretion to "award just damages

and   single    or   double   costs    to    the     appellee"   if   the   court

"determines that an appeal is frivolous."              Fed. R. App. P. 38.       An

appeal is frivolous if the arguments in support of it are wholly

insubstantial and the outcome is obvious from the start.                        See

Cronin v. Town of Amesbury, 81 F.3d 257, 261 (1st Cir. 1996) (per

curiam).       Put another way, an appeal is frivolous "when the

appellant's     legal   position      is    doomed    to    failure   —   and    an

objectively reasonable litigant should have realized as much from

the outset."      Toscano v. Chandris, S.A., 934 F.2d 383, 387 (1st

Cir. 1991).

           By dint of judicial interpretation, the scope of Rule 38

has been enlarged to reach beyond frivolousness simpliciter.                See,

e.g., In re Simply Media, Inc., 583 F.3d 55, 56-57 (1st Cir. 2009)

(per curiam).     Thus, we have sanctioned various shortcomings above


                                      -14-
and beyond frivolousness under the aegis of Rule 38.     See, e.g.,

Thomas v. Digital Equip. Corp., 880 F.2d 1486, 1491 (1st Cir. 1989)

(imposing Rule 38 sanctions for "blatant misrepresentations in [an]

appellant's brief" (internal quotation mark omitted)).      So, too,

Local Rule 38.0 authorizes sanctions not only for frivolous appeals

but also for vexatious litigation conduct.     See Jasty v. Wright

Med. Tech., Inc., 528 F.3d 28, 34 (1st Cir. 2008).

            Candelario serves up a menu of grievances.   To whet our

appetite, she lambastes Efron's noncompliance with the briefing

schedule.    As a side dish, she calumnizes a number of statements

contained in Efron's appellate filings as false and misleading.

The main course is her insistence that the appeal itself has been

frivolous from the start.

            We can quickly dispose of her first argument.    At the

time that Candelario moved for sanctions, Efron's brief was one

week overdue.   While an appellant who files his briefs out of time

risks dismissal of his appeal, see 1st Cir. R. 45.0, the untimely

filing in this case occasioned only a brief delay.        To impose

sanctions would be tantamount to using an elephant gun to kill a

fly.

            The claimed misrepresentations present a different type

of problem. An appellate court lacks the factfinding capability of

a trial court; and we are not prepared to choose, on this algid




                                -15-
record, between the parties' wildly conflicting versions of the

truth.

          This brings us to the principal thrust of Candelario's

argument: her assertion that the appeal lacked any vestige of merit

and should not have been taken at all.       This argument presents a

closer question.

          Given his protracted delay, Efron's case for intervention

was   manifestly   weak.   But    "weak"    is   not   synonymous   with

"frivolous."    "[A]n appeal can be weak, indeed almost hopeless,

without being frivolous . . . ."        Lallemand v. Univ. of R.I., 9
F.3d 214, 217-18 (1st Cir. 1993).       In the last analysis, we think

that the case-specific nature of timeliness determinations counsels

against saying that Efron "had no legitimate ground for pursuing

this appeal."   E.H. Ashley & Co. v. Wells Fargo Alarm Servs., 907
F.2d 1274, 1280 (1st Cir. 1990). We therefore decline Candelario's

invitation to sanction Efron simply for prosecuting the appeal.3

          Let us be perfectly clear.         Our denial of sanctions

should not be taken as an endorsement of Efron's decision to




      3
       In her brief on appeal, Candelario endeavors to expand the
dimensions of her motion to include, as additional grounds for
sanctions, 28 U.S.C. § 1927 and this court's inherent power. While
we may have discretion to allow such an expansion, it would be
pointless to do so here. The same reasons that lead us to deny
sanctions under Rule 38 are sufficient to ground a denial of
sanctions under section 1927 and this court's inherent power.

                                 -16-
appeal.      Although we have determined that Efron did not cross the

line by appealing, he came perilously close to doing so.4

III.       CONCLUSION

               We need go no further. For the reasons elucidated above,

the judgment of the district court is affirmed and Candelario's

motion for appellate sanctions is denied.



So Ordered.       Costs shall be taxed against the appellant.




       4
       We add, moreover, that neither Efron nor Candelario gains
any advantage from the incessant hurling of epithets. Rancor and
petulance are not attractive qualities, and giving vent to them
rarely if ever advances a litigant's cause.

                                   -17-